Title: To Alexander Hamilton from Meletiah Jordan, 1 October 1791
From: Jordan, Meletiah
To: Hamilton, Alexander


Frenchman’s Bay [District of Maine] October 1, 1791. “… I am sorry to observe that the last Quarter has been so unproductive of profit to the Revenue. The unusual demand of Lumber from the different parts of the State has drained the Country so much as to prevent Foreign Vessels loading. You will observe a manifest difference between the Account Current and Abstracts of Duties on tonnage which you will give me leave to elucidate. The Schooner Goodintent Benj. Pierce Master who entered the 12th. of July, some time after she drifted from her moorings in bad weather and bilged—the Master has since endeavoured to repair her but want of money to do it effectually has obliged him to go back to St. Johns to procure money for that purpose and to discharge his Duties at this Office. I have got the Register and the Vessel is in such a situation that she cannot float until she has a thorough repair and the Revenue secured. I have adopted this method in preference of entering a process at Law knowing the money to be secure, the Vessel in distress and conceiving that a lawsuit would by no means expedite the business. From Mr. Lamb of New York I have to acknowledge the Receipt of a Thermometer and a Hydrometer which came to hand but two days ago, and the Thermometer in such a situation as to render it useless the Glass Globe at the Bottom being broken and the Mercury gone.…”
